United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2134
                                   ___________

Allen Ray Bishop,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Sebastian County Detention Center;    *
Travis Buchanan, Deputy; Sheridan     * [UNPUBLISHED]
Douglas, Deputy; Mark Fisher, Deputy; *
Frank Atkinson, Sheriff,              *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: September 7, 2001
                             Filed: September 17, 2001
                                 ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

      Allen Ray Bishop, a former detainee of the Sebastian County Detention Center,
appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 conditions-of-


      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
confinement complaint. Having carefully reviewed the record and the parties’ briefs,
we agree with the district court that Bishop’s allegations do not rise to the level of
constitutional violations.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-